REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  As previously indicated, the claims 58-72 are novel and unobvious over the prior art, including the closest prior art of Dhallan, R.S. (U.S. Patent Pub. No. 2004/0137470, cited on IDS of 1/28/2020) and Fan et al. (Cold Spring Harbor Symposium Quant. Bio. (2003) Vol. LXVIIL, pp. 69-78, cited on IDS of 1/28/2020), and no additional prior art was identified that teaches or suggests a method for determining the presence or absence of a fetal aneuploidy using a maternal blood sample as currently claimed.  In addition, the rejection under 35 U.S.C. 103(a) of claims 73-82 and 84 over Dhallan in view of Fan, and claims 83 and 85-87 over Dhallan in view of Fan and further in view of Church et al. (U.S. Patent Pub. No. 2009/0018024) are overcome since independent claim 73 has been amended to recite in step b. “hybridizing one set of oligonucleotide probes per target nucleic acid, wherein each set comprises two or more oligonucleotide probes that each hybridize to a target region within the target nucleic acid, and ligating the two or more hybridized oligonucleotide probes for each of the target nucleic acids to create amplification templates for each of the target nucleic acids, wherein each amplification template comprises a universal primer region coupled to a unique tag region”.  None of the cited prior art references teach the use of sets of oligonucleotide probes that are ligated upon hybridization to different target nucleic acids to create amplification templates that each comprise a universal primer region coupled to a unique tag region, and wherein the amplification templates comprising the unique tag regions are amplified using universal primers.  Furthermore, no additional prior art was identified that teaches 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637